2017 IL App (2d) 160271
                                  No. 2-16-0271
                            Opinion filed June 13, 2017
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

BOARD OF MANAGERS OF THE                ) Appeal from the Circuit Court
INVERRARY CONDOMINIUM                   ) of Lake County.
ASSOCIATION,                            )
                                        )
       Plaintiff-Appellee,              )
                                        )
v.                                      ) No. 12-LM-1993
                                        )
JAMES KARAGANIS and UNKNOWN             )
OCCUPANTS,                              )
                                        )
       Defendants                       ) Honorable
                                        ) Michael J. Fusz,
(James Karaganis, Defendant-Appellant). ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE ZENOFF delivered the judgment of the court, with opinion.
       Justices Hutchinson and Birkett concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant, James Karaganis, appeals a judgment entered in the Lake County circuit court

in favor of plaintiff, the board of managers of the Inverrary Condominium Association, pursuant

to the Forcible Entry and Detainer Act (forcible statute) (735 ILCS 5/9-101 et seq. (West 2014)).

Defendant argues that neither the forcible statute nor the Condominium Property Act

(Condominium Act) (765 ILCS 605/1 et seq. (West 2014)) imposes a personal obligation on him

to satisfy any money judgment, apart from having to surrender the use and benefit of his

condominium unit.    Furthermore, he contends that, as part of considering “the nature of the
2017 IL App (2d) 160271


action” when determining the amount of attorney fees to award to plaintiff (735 ILCS

5/9-111(b)(iv) (West 2014)), the trial court should have considered various matters that defendant

had raised in his affirmative defenses.      Finally, defendant argues that plaintiff should be

sanctioned for filing a false affidavit in the trial court regarding discovery compliance. For the

reasons that follow, we affirm.

¶2                                     I. BACKGROUND

¶3     Defendant owns a condominium unit in Deerfield, Illinois.           On August 29, 2012,

plaintiff filed a forcible entry and detainer complaint alleging that defendant had failed to pay

common expenses in the amount of $5,271.15 between December 2009 and July 2012.

Plaintiff sought a judgment of possession, as well as a money judgment that included attorney

fees and costs. See 735 ILCS 5/9-111(a) (West 2014) (when a condominium owner fails to pay

his or her proportionate share of the common expenses and the court finds that such expenses are

due, the plaintiff is entitled to possession of the premises and to a judgment for the amount due,

including reasonable attorney fees and costs).

¶4     In September 2012, defendant, pro se, filed a counterclaim.           He alleged that on

December 16, 2010, he found water leaking into his garage due to a plumbing failure in an

adjacent unit.   The water flowed through his ceiling, rolled down the interior walls, and entered

his living space.   According to defendant, plaintiff refused to remediate the problem, and he

incurred damages in the amount of $6,217.

¶5     In October 2012, defendant filed his answer and affirmative defenses.          As his first

affirmative defense, defendant alleged that plaintiff breached its contractual duty to maintain and

repair the common elements of the condominium property.        As his second affirmative defense,

defendant alleged that his obligation to pay his monthly assessment was nullified by plaintiff’s



                                                 -2-
2017 IL App (2d) 160271


failure to maintain and repair the common elements, such that he had actually overpaid his

assessments between January 2010 and October 2012.          In support of his affirmative defenses,

defendant relied on this court’s decision in Spanish Court Two Condominium Ass’n v. Carlson,

2012 IL App (2d) 110473, ¶ 26, which held that a condominium association’s failure to perform

its duties with respect to the common elements is a defense to a forcible entry and detainer

action.

¶6        On March 20, 2014, in a 4-to-3 decision, the supreme court reversed our judgment in

part.     See Spanish Court Two Condominium Ass’n v. Carlson, 2014 IL 115342, ¶ 36.               The

court held that any purported failure by a condominium association to maintain and repair the

common elements does not nullify an owner’s obligation to pay assessments; such breach by the

association is neither a legally viable defense to a forcible action nor a matter that is germane to

such proceedings.     Carlson, 2014 IL 115342, ¶ 35.

¶7        In the period between October 2012 (when defendant filed his original affirmative

defenses) and March 2014 (when the supreme court issued its decision in Carlson), the parties

engaged in extensive litigation regarding the sufficiency of defendant’s pleadings.         Neither

party requested a stay of the proceedings while Carlson was pending before the supreme court.

Defendant represented himself until April 2013, when an attorney first appeared on his behalf.

In April 2014, the parties settled defendant’s counterclaim.         After that point, the dispute

between the parties focused primarily on the issue of plaintiff’s entitlement to attorney fees.   As

of April 2014, plaintiff was seeking more than $17,000 in attorney fees in connection with this

action.

¶8        In August 2014, defendant filed his third amended answer and amended affirmative

defenses.     Only defendant’s second, third, and fifth defenses are relevant to this appeal. As his



                                                 -3-
2017 IL App (2d) 160271


second defense, defendant alleged that plaintiff had breached its duty to maintain and repair the

common elements and that such breach barred plaintiff from recovering contractual attorney fees

pursuant to its declarations or its rules and regulations.   For similar reasons, as his third defense,

defendant alleged that, in deciding whether to award plaintiff attorney fees pursuant to section

9-111 of the forcible statute, the court should consider that (1) plaintiff breached its fiduciary

duties, (2) plaintiff had unclean hands, and (3) when this action was originally filed, defendant’s

arrearage was justified by this court’s decision in Carlson.        As his fifth affirmative defense,

defendant asserted “lack of causation.” Specifically, he alleged that plaintiff’s attorney fees

were a direct result of its own breach of its contractual, fiduciary, and statutory obligations to

maintain and repair the condominium’s common elements.

¶9     In January 2015, the court set deadlines for written discovery but ordered that the parties

would not engage in oral discovery.       In April 2015, defendant filed what he styled as a motion

in limine, in which he requested sanctions against plaintiff for failing to comply with the rules of

discovery.   One of the alleged discovery violations was plaintiff’s failure to provide an affidavit

of compliance certifying that document production was complete.          See Ill. S. Ct. R. 214(c) (eff.

July 1, 2014).   As a sanction, defendant moved the court to bar plaintiff from prosecuting its

claims for late fees and attorney fees.

¶ 10   The court denied defendant’s motion but ordered plaintiff to answer any outstanding

discovery and to furnish an affidavit of compliance.         On May 11, 2015, plaintiff’s president,

Lynne Mastrogany, signed an affidavit attesting that she was familiar with defendant’s request

for production of documents, plaintiff’s response to that request, and the documents produced in

response to that request.   Mastrogany continued: “The Association’s response and production of




                                                 -4-
2017 IL App (2d) 160271


documents in its possession that are responsive to the Defendant’s First Request for Production

of Documents is complete, to the best of my knowledge, information and belief.”

¶ 11   The matter proceeded to trial on August 3, 2015. The parties stipulated that defendant

owed $8,154.75 for assessments, and plaintiff thus decided that it had no need to call any

witnesses. Plaintiff tendered its third amended fee petition to the court, requesting attorney fees

of $48,835 and costs of $287.95.

¶ 12   In his case-in-chief, defendant introduced evidence detailing both the extensive water

damage to his unit that began in December 2010 and plaintiff’s failure to timely remediate that

damage. For purposes of this appeal, it will suffice to say that defendant’s unit remained severely

water damaged until 2013, when plaintiff paid for the necessary repairs.

¶ 13   During defendant’s case-in-chief, he also elicited certain testimony that later became the

basis for a second motion for sanctions. Defendant took the position that plaintiff had incurred

unnecessary legal expenses in this action, so defense counsel asked a number of questions at trial

regarding plaintiff’s process of supervising its attorneys. Gyneen Goodwin, an employee of the

company that managed the condominium property, testified that she contracted with and

communicated with plaintiff’s lawyers but that she did not supervise or manage them. She

testified that she did not consult with plaintiff’s lawyers with respect to the decisions made in

connection with the case. When asked who was supervising plaintiff’s lawyers, she responded:

“Well, Inverrary. We’re contracting with them as their attorneys.” To her knowledge, there was

nobody on plaintiff’s board or at the management company who made decisions about what

plaintiff’s lawyers did in the case.     On cross-examination by plaintiff’s counsel, Goodwin

testified that, when an account is turned over for collection, she does not supervise every aspect of




                                                -5-
2017 IL App (2d) 160271


the case. She explained that she received monthly invoices from plaintiff’s attorneys and that, to

her knowledge, they had not done anything unauthorized.

¶ 14    Defendant also questioned Mastrogany, the president of the association, about the

supervision of plaintiff’s counsel.    When asked whether she supervised plaintiff’s lawyers

during the course of this litigation, she responded: “We do not supervise our attorneys.” On

cross-examination by plaintiff’s counsel, Mastrogany testified that all of the charges in plaintiff’s

third amended fee petition were in accordance with the collection of assessments and therefore

were authorized by plaintiff.

¶ 15    Another issue that arose at trial was whether plaintiff had produced all documents in its

possession that were responsive to defendant’s discovery requests.      Defendant was particularly

concerned about whether plaintiff’s counsel had improperly withheld certain work reports

prepared by Dick Fensterle, who at one time had worked as a building engineer at the

condominium property.      Goodwin testified that she searched her computer for any work reports

completed by Fensterle relating to defendant’s unit. Asked what she found, she responded: “I

don’t have it with me. I turned it all over to counsel.” When asked specifically whether she

found any work orders completed by Fensterle, she testified that she “did see some information

from [him] regarding water,” but she “handed it all over to counsel.”

¶ 16    One final discovery issue that arose at trial pertained to the certificate of discovery

compliance that Mastrogany had signed. As noted above, Mastrogany averred in her affidavit

that she was familiar with defendant’s request for production of documents, plaintiff’s response to

that request, and the documents produced by plaintiff. At trial, she acknowledged having signed

the affidavit.   However, she testified that she had not personally seen either defendant’s request

or the documents that were produced by plaintiff.



                                                -6-
2017 IL App (2d) 160271


¶ 17   On the day scheduled for closing arguments, defendant filed a motion for sanctions

pursuant to Illinois Supreme Court Rule 219(c) (eff. July 1, 2002).               He argued that

Mastrogany’s trial testimony contradicted her affidavit’s assertion that she was familiar with the

discovery request and response.     Defendant contended that he was prejudiced by this false

affidavit because his counsel prepared for trial with the expectation that Mastrogany was familiar

with the documents.    According to defendant, sanctions were also appropriate because plaintiff

withheld documents, specifically, work orders created by Fensterle.     Defendant proposed that it

would be appropriate to award him attorney fees or to dismiss the action with prejudice.

¶ 18   The court entered a briefing schedule on defendant’s motion for sanctions and heard

closing arguments from the parties.    During plaintiff’s closing argument, the court questioned

plaintiff’s counsel extensively about particular charges in the fee petition.       In defendant’s

closing argument, his counsel urged the court to consider a number of factors when determining

whether to award plaintiff attorney fees, including: plaintiff’s failure to fulfill its contractual

obligations to maintain the common elements and repair the damage to defendant’s unit,

defendant’s right to rely on our decision in Carlson until it was reversed by the supreme court,

and plaintiff’s failure to supervise its attorneys to stop them from using this case as “an ATM

machine.”

¶ 19   On November 20, 2015, the court made a lengthy record of its reasons for rejecting

defendant’s affirmative defenses. Among those reasons was that, in light of the supreme court’s

decision in Carlson, the court could not take plaintiff’s alleged wrongful actions into account when

awarding fees. However, the court thoroughly scrutinized plaintiff’s fee petition and ultimately

awarded plaintiff $23,300, less than half the requested amount.          The court announced its

judgment as follows:



                                               -7-
2017 IL App (2d) 160271


       “Accordingly, I will enter an in personam money judgment against [defendant] in the

       amount of $8,159.85[1] for unpaid assessments ***, and an in rem judgment against

       [defendant’s unit] for the same amount, and an order of possession of the unit pursuant to

       [section 9-111 of the forcible statute].   I will stay enforcement of the order of possession

       for a period of 90 days from the entry of this order.

                 Judgment is also entered in favor of plaintiff and against the defendant,

       in personam judgment and in rem judgment against [his unit] in the amount of $23,300

       for attorney’s fees, plus what I believe are the allowable court costs of $211.”

Defense counsel requested clarification regarding the court’s use of the term “in personam

judgment,” arguing that “the judgment is enforceable only against the condominium property

rather than against any other asset held by the unit owner.” After a discussion between the

court and the parties, the court rejected defendant’s position.

¶ 20   On March 11, 2016, the court denied defendant’s posttrial motion as well as his motion

for sanctions.    In announcing its ruling on the motion for sanctions, the court questioned how

Mastrogany could have made the statements in her affidavit without having reviewed

defendant’s discovery request and plaintiff’s response.     The court explained that it was not as

concerned with Mastrogany’s assertion that she was “familiar” with the documents at issue as it

was that Mastrogany had averred that discovery was complete “to the best of [her] knowledge,

information and belief.”    According to the court, “information and belief” was insufficient for

such an affidavit, and the affidavit was “misleading.”            Nevertheless, the affidavit did not

       1
           The parties had stipulated at the beginning of trial that defendant owed $8,154.75 for

unpaid assessments. The court’s written order of November 20, 2015, entered judgment in the

amount of $8,159.75. Neither party makes an issue of these discrepancies on appeal.



                                                  -8-
2017 IL App (2d) 160271


amount to a discovery violation that warranted sanctions under Rule 219(c).               The court

explained that it “had no indication that Miss Mastrogany was not acting in good faith.” The

court also considered that, although defendant had acted diligently in requesting discovery and

there was some surprise to the defense at trial, there was “no solid evidence” that plaintiff had

withheld any of Fensterle’s reports, because the attorneys failed to ask follow-up questions of the

witnesses at trial.   Furthermore, according to the court, when Mastrogany admitted her lack of

personal knowledge of the documents tendered in discovery, defendant could have requested a

trial recess or an additional certificate of compliance to ensure that plaintiff’s counsel had indeed

turned over all relevant documents.        Moreover, the court found that defendant was not

prejudiced, given that he presented ample evidence that plaintiff had “just kind of sat on their

[sic] hands” with respect to his damaged unit.     Even if some work orders existed, they would

not have added anything to the case, given that the supreme court’s decision in Carlson indicated

that plaintiff’s breach of its duties was not relevant to defendant’s duty to pay assessments.

¶ 21    Defendant timely appealed.

¶ 22                                      II. ANALYSIS

¶ 23                       A. Enforcing a Judgment Entered Pursuant to
                              Section 9-111(a) of the Forcible Statute

¶ 24    Defendant first argues that neither the forcible statute nor the Condominium Act imposes

a personal obligation on him to satisfy the judgment for unpaid assessments, costs, and attorney

fees, apart from having to surrender the use and benefit of his condominium unit.      According to

defendant, “[t]here is no case law or statutory section that provides a condominium association

the right to levy a unit owner’s assets to satisfy a money judgment entered under the forcible

entry and detainer statute.”   Instead, he proposes, the appropriate remedy “is simply possession

until the condominium association is paid by the unit owner or through rental income.”


                                                -9-
2017 IL App (2d) 160271


¶ 25   Defendant’s argument requires us to interpret section 9-111(a) of the forcible statute, and

our review is de novo.    State Place Condominium Ass’n v. Magpayo, 2016 IL App (1st) 140426,

¶ 20. “The primary rule of statutory construction is to ascertain and give effect to the legislature’s

intent.” Bueker v. Madison County, 2016 IL 120024, ¶ 13. “The best indication of that intent is

found in the statutory language, given its plain and ordinary meaning.” Price v. Philip Morris,

Inc., 2015 IL 117687, ¶ 30. We read the statute as a whole and avoid construing it in a manner

that would render any portion meaningless or superfluous. Weather-Tite, Inc. v. University of St.

Francis, 233 Ill. 2d 385, 390 (2009).

¶ 26   Section 9-111(a) of the forcible statute provides, in relevant part:

       “As to property subject to the provisions of the ‘Condominium Property Act’, *** when

       the action is based upon the failure of an owner of a unit therein to pay when due his or her

       proportionate share of the common expenses of the property, *** and if the court finds that

       the expenses or fines are due to the plaintiff, the plaintiff shall be entitled to the possession

       of the whole of the premises claimed, and judgment in favor of the plaintiff shall be entered

       for the possession thereof and for the amount found due by the court including interest and

       late charges, if any, together with reasonable attorney’s fees, if any, and for the plaintiff’s

       costs. The awarding of reasonable attorney’s fees shall be pursuant to the standards set

       forth in subsection (b) of this Section 9-111.          The court shall, by order, stay the

       enforcement of the judgment for possession for a period of not less than 60 days from the

       date of the judgment and may stay the enforcement of the judgment for a period not to

       exceed 180 days from such date. Any judgment for money or any rent assignment under

       subsection (b) of Section 9-104.2 is not subject to this stay. *** If at any time, either

       during or after the period of stay, the defendant pays such expenses found due by the court,



                                                - 10 -
2017 IL App (2d) 160271


       and costs, and reasonable attorney’s fees as fixed by the court, and the defendant is not in

       arrears on his or her share of the common expenses for the period subsequent to that

       covered by the judgment, the defendant may file a motion to vacate the judgment in the

       court in which the judgment was entered, and, if the court, upon the hearing of such

       motion, is satisfied that the default in payment of the proportionate share of expenses has

       been cured, and if the court finds that the premises are not presently let by the board of

       managers as provided in Section 9-111.1 of this Act, the judgment shall be vacated. If the

       premises are being let by the board of managers as provided in Section 9-111.1 of this Act,

       when any judgment is sought to be vacated, the court shall vacate the judgment effective

       concurrent with the expiration of the lease term. Unless defendant files such motion to

       vacate in the court or the judgment is otherwise stayed, enforcement of the judgment may

       proceed immediately upon the expiration of the period of stay and all rights of the

       defendant to possession of his or her unit shall cease and determine until the date that the

       judgment may thereafter be vacated in accordance with the foregoing provisions, and

       notwithstanding payment of the amount of any money judgment if the unit owner or

       occupant is in arrears for the period after the date of entry of the judgment as provided in

       this Section. Nothing herein contained shall be construed as affecting the right of the

       board of managers, or its agents, to any lawful remedy or relief other than that provided by

       Part 1 of Article IX of this Act.” 735 ILCS 5/9-111(a) (West 2014).

Defendant interprets this provision as limiting plaintiff’s remedy to taking possession of his unit

and either (1) waiting for him to repay what is owed or (2) leasing the unit to a third party and

applying any rents toward his debt.




                                              - 11 -
2017 IL App (2d) 160271


¶ 27   The plain language of the statute does not support defendant’s interpretation. Section

9-111(a) allows a condominium association to obtain a judgment for possession of the premises

as well as a money judgment. The statute requires the trial court to “stay the enforcement of the

judgment for possession” for 60 to 180 days but specifies that “[a]ny judgment for money *** is

not subject to this stay.”     735 ILCS 5/9-111(a) (West 2014).          If, as defendant urges, a

condominium association’s method of enforcing any judgment obtained pursuant to section

9-111(a) is limited to physical possession of the delinquent unit, there would be no reason for the

legislature to exempt the money judgment from the stay that applies to the judgment of possession.

The legislature thus unquestionably intended to allow a condominium association to enforce its

money judgment even while the judgment for possession is stayed.

¶ 28   Furthermore, section 9-111(a) of the forcible statute does not impose any particular

limitations on an association’s mechanisms for enforcing its money judgment, and we are not

authorized to read such limitations into the statute. See Weather-Tite, Inc., 233 Ill. 2d at 390

(“We we will not depart from a statute’s plain language by reading into it exceptions, limitations,

or conditions that conflict with the legislative intent.”). To the contrary, the statute explicitly

provides that “[n]othing herein contained shall be construed as affecting the right of the board of

managers, or its agents, to any lawful remedy or relief other than that provided by Part 1 of Article

IX of this Act.” 735 ILCS 5/9-111(a) (West 2014). This language suggests that a condominium

association may attempt to collect its money judgment by any lawful means available to judgment

creditors generally.

¶ 29   Defendant contends that our interpretation of section 9-111(a) of the forcible statute

would render section 9-111.1 superfluous and unnecessary.               Section 9-111.1 gives a

condominium association the right, but not the obligation, to lease a defendant’s unit to a third



                                               - 12 -
2017 IL App (2d) 160271


party upon the expiration of the stay of the judgment for possession and specifies that such rents

are applied against the defendant’s delinquent assessments and the money judgment.       735 ILCS

5/9-111.1 (West 2014). Defendant likewise proposes that cases such as Knolls Condominium

Ass’n v. Harms, 202 Ill. 2d 450 (2002), and Gotham Lofts Condominium Ass’n v. Kaider, 2013
IL App (1st) 120400, support his argument that plaintiff must take possession of his unit and

either wait for payment or lease the property to a third party.

¶ 30   Nothing in section 9-111.1 or the cases that defendant cites indicates that this is

plaintiff’s only means of enforcing its money judgment.      Contrary to defendant’s suggestion, a

condominium association’s option of leasing the property to a third party is not rendered

superfluous or unnecessary just because the association may have other means of enforcing its

money judgment. Where a unit owner has limited income and assets, the option of leasing the

premises to a third party may be the only way to collect on the judgment.         Even if the unit

owner is not truly “judgment proof,” a condominium association might find it easier and more

cost-efficient to lease the premises to a third party than to attempt to collect from the owner

personally.

¶ 31   In further support of his argument, defendant emphasizes that the relationship between a

condominium association and a condominium owner is different from a landlord-tenant

relationship.   According to defendant, plaintiff “does not have a contractual right to collect

unpaid assessments from [defendant’s] general assets[,] contrary to a landlord’s ability to collect

unpaid rent from a breach of lease from a tenant.” Defendant also notes that the Condominium

Act provides that the failure of a unit owner to pay toward the common expenses creates a lien

on the owner’s interest in the property (see 765 ILCS 605/9(g)(1) (West 2014)) and that an

association’s attorney fees incurred due to an owner’s default are deemed part of the owner’s



                                               - 13 -
2017 IL App (2d) 160271


share of the common expenses (765 ILCS 605/9.2(b) (West 2014)).                Moreover, defendant

asserts that the applicable condominium declaration does not impose a general personal liability

on him as a unit owner, apart from “being responsible to the association in the event the

association enforces its lien rights against the condominium at issue.”

¶ 32   Defendant’s arguments miss the point.        Irrespective of any liens created pursuant to the

Condominium Act and irrespective of any rights under the condominium declaration, section

9-111(a) of the forcible statute provides for a money judgment when a unit owner fails to pay his

assessments.     As explained above, section 9-111(a) of the forcible statute does not limit the

available remedies in the manner that defendant suggests.            This is a matter of statutory

interpretation, not contract law.

¶ 33   We note that plaintiff maintains that defendant’s interpretation of section 9-111(a) of the

forcible statute conflicts with section 9-107.    Section 9-107 provides that, where a defendant is

not personally served in the action, the court may enter an in rem judgment against the unit for

the amount owed but may not enter a personal judgment against the defendant.              735 ILCS

5/9-107 (West 2014).     It appears that plaintiff construes defendant’s position to be that section

9-111(a) contemplates only in rem judgments, not in personam judgments.           In his reply brief,

defendant clarifies that he does not dispute that section 9-111(a) allows for a “personal

judgment” against a condominium owner, such as himself, who is subject to personal service.

Instead, he contends that a condominium association may not enforce such a judgment by any

means other than taking possession of the subject unit.          For the reasons explained above,

defendant’s argument contradicts the plain language of section 9-111(a).      Accordingly, we need

not consider whether defendant’s interpretation of section 9-111(a) is also inconsistent with

section 9-107.



                                                 - 14 -
2017 IL App (2d) 160271


¶ 34         B. Applicability of Defendant’s Affirmative Defenses to the Trial Court’s
                      Determination of Plaintiff’s Reasonable Attorney Fees

¶ 35   Defendant next contends that the trial court erred by holding that the factors raised by his

affirmative defenses could not, as a matter of law, be considered under section 9-111(b) of the

forcible statute. Section 9-111(b) provides:

       “For purposes of determining reasonable attorney’s fees under subsection (a), the court

       shall consider:

                (i) the time expended by the attorney;

                (ii) the reasonableness of the hourly rate for the work performed;

                (iii) the reasonableness of the amount of time expended for the work performed;

       and

                (iv) the amount in controversy and the nature of the action.” 735 ILCS 5/9-111(b)

       (West 2014).

According to defendant, the trial court should have considered, as part of the “nature of the action,”

that defendant “withheld his assessments before and throughout the litigation believing he had the

right to do so, defended the case based on the law of the Second District, and pursued a

counterclaim based on the law of the Second District.” He submits that it would be unreasonable

for plaintiff to recover attorney fees during the “time period when [defendant] believed his defense

was meritorious.” (Presumably, defendant is talking about fees incurred by plaintiff prior to

March 20, 2014, when the supreme court issued its opinion in Carlson reversing this court’s

decision.) Defendant also contends that the trial court should have considered as part of the

“nature of the action” all the factors raised by his second, third, and fifth affirmative defenses.

¶ 36   Defendant’s second, third, and fifth affirmative defenses each pertained to plaintiff’s

alleged failure to maintain the common elements and repair his condominium unit.


                                                - 15 -
2017 IL App (2d) 160271


Specifically, as his second affirmative defense, defendant alleged that plaintiff was barred from

recovering any contractual attorney fees that were authorized by the condominium declarations

and the applicable rules and regulations, because plaintiff was in breach of its own contractual,

fiduciary, and statutory obligations.       As his third affirmative defense, defendant similarly

alleged that plaintiff’s lawyers “improperly defended wrongful conduct” in connection with

plaintiff’s failure to repair his unit and “improperly perpetuated this litigation.” He further

alleged in his third defense that, when plaintiff filed this action, our opinion in Carlson justified

his assessment arrearage because “he had suffered significant losses at the hands of plaintiff’s

wrongful conduct.” He also noted in his third defense that he had incurred substantial attorney

fees of his own as a result of plaintiff’s failure to repair his unit.   Accordingly, he submitted that

“plaintiff brought this forcible entry and detainer action at a time when it had unclean hands and

was in breach of its fiduciary and statutory duties,” and he urged the court to disallow any award

of attorney fees. As his fifth defense, defendant asserted “lack of causation” because “the

attorney fees incurred by the plaintiff are the direct result, in the first instance, of plaintiff’s

breach of its contractual, fiduciary, and statutory obligations in failing to maintain and repair

common elements.”

¶ 37    The trial court properly declined to consider the various factors raised by defendant when

determining plaintiff’s award of attorney fees.        Section 9-106 of the forcible statute provides

that a defendant may not introduce “by joinder, counterclaim or otherwise” any matters that are

“not germane to the distinctive purpose” of the forcible entry and detainer proceedings.           735

ILCS 5/9-106 (West 2014).           In Carlson, our supreme court held that a condominium

association’s failure to repair or maintain the common elements is not germane to the

proceedings and cannot be raised as a defense.        Carlson, 2014 IL 115342, ¶ 1.     Supreme court



                                                  - 16 -
2017 IL App (2d) 160271


decisions typically apply retroactively to cases that are pending when they are announced

(Heastie v. Roberts, 226 Ill. 2d 515, 535 (2007)), and defendant does not dispute that this general

rule applies here.

¶ 38      Pursuant to our supreme court’s decision in Carlson, it is clear that defendant’s

affirmative defenses pertained to matters that were not germane to the forcible entry and detainer

proceeding.     Defendant emphasizes that the supreme court in Carlson “never addressed any

issue relating to attorney fees.” Nevertheless, Carlson clearly applies to the present case.      If

plaintiff’s failure to fulfill its obligations to maintain and repair the common elements was never

germane to the proceedings in the first place, there was no reason for the trial court to consider

that issue as part of the “nature of the action” when fashioning plaintiff’s award of attorney fees.

To rule otherwise would create an absurd result, which we must presume the legislature did not

intend.    Valfer v. Evanston Northwestern Healthcare, 2016 IL 119220, ¶ 22.      As the trial court

aptly noted, defendant was attempting to “bring in through the back door what [the supreme

court] says cannot be brought in through the front door.” To the extent that defendant insists

that he reasonably relied on this court’s decision in Carlson before it was reversed by the

supreme court, we note that he did not request a stay of the present proceedings while our

decision in Carlson was under review.        Instead, both parties litigated this case aggressively

from start to finish.   Accordingly, the trial court properly refused to consider the matters raised

by defendant when determining the amount of plaintiff’s reasonable attorney fees.

¶ 39                       C. Reasonableness of Plaintiff’s Attorney Fees

¶ 40      In a related argument, defendant contends that “when considering the ‘nature of the

action’ under 735 ILCS 5/9-111(b), the attorney fee award of $23,000 is unreasonable.”

Defendant does not challenge the propriety of any specific charge that the trial court allowed.



                                                - 17 -
2017 IL App (2d) 160271


Instead, he again emphasizes plaintiff’s purported breaches of its fiduciary, statutory, and

contractual duties and argues that plaintiff failed to supervise its attorneys.      Having rejected

defendant’s contention that the trial court was obligated to consider the affirmative defenses

when awarding attorney fees, we need not consider these matters further.           However, we note

that the trial court closely scrutinized plaintiff’s fee petition and awarded less than half of the

requested amount.

¶ 41                                         D. Sanctions

¶ 42   Finally, defendant argues that plaintiff should be sanctioned for filing a false affidavit of

compliance. According to defendant, “Mastrogany, and her counsel, deliberately executed, and

filed, a false affidavit of compliance required by Supreme Court Rule 214.” Furthermore,

defendant insists that “it was learned during trial that there were *** documents in the form of

work orders that had not been produced.” Defendant asserts that “[t]he scheme devised by

[plaintiff], and its lawyers, was to set up a barrier so that counsel for [defendant] could not ask

any questions of any person associated with [plaintiff] who had knowledge about the documents

themselves or about the production of documents.” Defendant asks us to sanction plaintiff by

barring its claim for attorney fees.   In the alternative, he requests a sanction in the form of a fine

or an order for plaintiff to pay his attorney fees on appeal.

¶ 43   “The imposition of sanctions for the noncompliance with discovery rules and orders rests

largely within the sound discretion of the trial court and will not be disturbed on review absent a

clear abuse of discretion.” Blott v. Hanson, 283 Ill. App. 3d 656, 661 (1996). Sanctions may

be imposed where a party’s failure to comply is unreasonable, which occurs where “the

offending party’s conduct is characterized by a deliberate and pronounced disregard for the rules

and the court.”     Klairmont v. Elmhurst Radiologists, 200 Ill. App. 3d 638, 644 (1990).



                                                - 18 -
2017 IL App (2d) 160271


Sanctions should be designed to coerce compliance rather than to punish the offending party.

Rosen v. The Larkin Center, Inc., 2012 IL App (2d) 120589, ¶ 17.            “To the maximum extent

that is practicable, sanctions should be customized to address the nature and extent of the harm

while prescribing a cure to the specific offense.”    Locasto v. City of Chicago, 2014 IL App (1st)
113576, ¶ 27.

¶ 44    The record reflects that the trial court carefully considered defendant’s allegations that

plaintiff committed discovery violations.     The court acknowledged that Mastrogany’s affidavit

was “misleading” in certain respects.     Nevertheless, the court found that there was no indication

that she had acted in bad faith.      The court also detailed its reasons for declining to impose

sanctions.   One reason was the lack of “solid evidence” that plaintiff had actually withheld

documents from defendant.        Another reason was that defendant could have requested an

additional certificate of compliance during trial rather than waiting to file a motion for sanctions

after the close of evidence.   A third reason was that defendant had suffered no prejudice, given

that (1) he had introduced ample other evidence proving that plaintiff had failed to timely repair

his damaged unit and (2) plaintiff’s alleged breaches were not relevant to the issues at trial.    The

court’s assessment of the circumstances was reasonable, and we cannot say that there was an

abuse of discretion.    For the same reasons, we likewise decline to impose any sanction on

plaintiff.

¶ 45    We note that, in its prayer for relief, plaintiff asks for leave to file a petition for attorney

fees and costs related to this appeal.       In the alternative, plaintiff asks for the case to be

remanded to the trial court for further proceedings related to that issue.           Plaintiff cites no

authority demonstrating its right to appellate fees.       Nor does it identify the source of the

purported right to such relief. For example, is the right to fees a contractual right, a statutory



                                                 - 19 -
2017 IL App (2d) 160271


right, or a sanction?   Having failed to present a cogent argument in support of its request, any

argument that could have been made is forfeited.         See Sherman Hospital v. Wingren, 169 Ill.

App. 3d 161, 165 (1988) (party forfeited its request for appellate attorney fees where it cited no

authority and provided no reasoned argument in support of its contention).

¶ 46   In its prayer for relief, plaintiff likewise asks us to remand the case to the trial court for

further proceedings related to attorney fees and costs incurred in connection with the posttrial

motion and the motion for sanctions. Plaintiff’s request is untimely.            After the trial court

denied defendant’s posttrial motion and his motion for sanctions on March 11, 2016, plaintiff’s

counsel orally requested 14 days to file a supplemental fee petition related to litigating those

motions.   The court responded that it was “a little surprised” that plaintiff’s counsel would seek

attorney fees related to the motion for sanctions, given that “the affidavit was misleading, at

least[,] if not false.” With respect to the post trial motion, the court said that it “suppose[d]”

that counsel could file such a request.   The court indicated that it could not stop plaintiff from

filing a motion, adding that the court would be happy to rule on such a motion if it were filed,

briefed, and argued.    Plaintiff’s counsel then asked: “But no language with respect to leave to

file in the order or can we include such language, just to make clear that we do have at least

leave to [sic] or are you suggesting I simply bring a motion for leave to file it?” The court

replied: “You can bring a motion for leave to file it.      I’m not going to grant it now in an oral

motion.” Despite the court’s oral ruling, plaintiff never filed a written motion seeking leave to

file a supplemental fee petition.   Instead, plaintiff filed only the actual fee petition, and it did

not do so within the 14 days that had been requested.         The petition was never brought to the

court’s attention, and the court never ruled on it.     Accordingly, plaintiff’s request for these fees

is untimely and is not properly before this court.



                                               - 20 -
2017 IL App (2d) 160271


¶ 47                                  III. CONCLUSION

¶ 48   The judgment of the circuit court of Lake County is affirmed.

¶ 49   Affirmed.




                                             - 21 -